Per Curiam.
The Disciplinary Commission of this Court has filed an Information for the disbarment of Harry A. Psimos, a practicing attorney in Lake County, Indiana. The proceedings come before us pursuant to Rule 3-22. The Honorable Frank Fisher was appointed by this Court as a Commissioner to hear the evidence and report his findings and conclusions with recommendations.
A hearing was held before the Commissioner, who has filed a transcript of the evidence, along with his findings, conclusions and recommendations. This report has been filed with the clerk of this Court, and in substance finds that the evidence fully sustains the specific allegations numbered 1, 2, 3, 4 and 5 of the Information. The respondent has filed no objections or exceptions thereto.
The Commissioner states that the conduct of the respondent, Harry A. Psimos, is to be condemned and censored by the Court. However, in view of the respondent’s attitude of regret and repentance and his cooperation thoughout the proceedings with Disciplinary Commission, as well as the proceedings in Federal Court, it is recommended that leniency should be shown. It is pointed out that the respondent is a young attorney, suffering at the time from financial needs and struggling to establish a practice and that he was tempted beyond his will to resist. This Court therefore approves the Commissioner’s report and recommendation, feeling that the proceedings which have been had against the respondent should be sufficient to warn him and to impress upon him that his conduct hereafter as an attorney should be beyond reproach.
In view of the attitude of the respondent and his desire to rehabilitate himself and his reputation, this Court is inclined to give the respondent such opportunity.
*411Upon the recommendation of the Commissioner, the respondent is hereby reprimanded for the conduct in which he engaged and of which he has been found guilty, without the penalty of disbarment or suspension.
Achor, J., not participating.
Note. — Reported in 216 N. E. 2d 557.